                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Adam Peterson,                                 )
                                               )
       Plaintiff,                              )
                                               )       ORDER
       vs.                                     )
                                               )
Murex Petroleum Corporation,                   )
Mickey Peck, company man,                      )
Stokes and Spiehler,                           )
Stokes and Spiehler Onshore, Inc.,             )
Earl Britzenhoff, Company Man, and             )
Phoenix Operating Company,                     )       Case No.1:17-cv-165
                                               )
               Defendants,                     )
                                               )
       and                                     )
                                               )
Murex Petroleum Corporation,                   )
                                               )
               Defendant and                   )
               Third-Party Plaintiff,          )
                                               )
       vs.                                     )
                                               )
WISCO, Inc.,                                   )
                                               )
               Third-Party Defendant.          )


       The court was advised on April 22, 2019, that the parties had reached a settlement agreement

with respect to plaintiff's claims. Accordingly the trial set for April 29, 2019, is cancelled.

       IT IS SO ORDERED.

       Dated this 22nd day of April, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court
